Franklin Credit Holdings Corporation 8-K Exhibit 99.3 LIQUIDATION MANAGER AGREEMENT BETWEEN FRANKLIN CREDIT HOLDING CORPORATION AND DATED AS OF,, 2012 TABLE OF CONTENTS ARTICLE I ACCEPTANCE OF POSITION; EFFECTIVE DATE 2 Section 1.1 Acceptance 2 Section 1.2 Effective Date 2 ARTICLE II OBLIGATIONS OF THE LIQUIDATION MANAGER 2 Section 2.1 Compliance with the Plan 2 Section 2.2 Payment of Claims 2 Section 2.3 Objection to Claims 2 Section 2.4 Resolution of Disputed Claims 3 Section 2.5 Conversion of the Assets to Cash 3 Section 2.6 Liquidation Manager’s Transactions with Related Persons and Entities 3 Section 2.7 Investments of Cash 3 Section 2.8 Tax Requirements for Income Generated by Invested Cash 4 Section 2.9 Use of Assets 4 Section 2.10 Books, Records, and Tax Returns 4 Section 2.11 Post-Confirmation Reports to be Filed by the Liquidation Manager and Fees to be Paid by the Liquidation Manager 4 Section 2.12 Final Decree 4 Section 2.13 No Other Duties 4 ARTICLE III POWERS AND RIGHTS OF THE LIQUIDATION MANAGER 5 Section 3.1 Powers and Rights of the Liquidation Manager 5 Section 3.2 Powers and Rights of the Liquidation Manager to File Voluntary Bankruptcy Petitions 5 Section 3.3 Insurance 5 ARTICLE IV THE LIQUIDATION MANAGER 5 Section 4.1 Compensation of the Liquidation Manager 5 Section 4.2 Removal of the Liquidation Manager 6 Section 4.3 Resignation of the Liquidation Manager 6 Section 4.4 Appointment of Successor Liquidation Manager 6 Section 4.5 Continuity 7 Section 4.6 Establishment of Post-Effective Date Reserves 7 Section 4.7 Hiring of Professionals 7 Section 4.8 Reliance by the Liquidation Manager 8 Section 4.9 No Personal Liability of the Liquidation Manager 8 Section 4.10 Exculpation of the Liquidation Manager Exculpated Parties 9 Section 4.11 Reliance by Persons and Entities Dealing with the Liquidation Manager 9 ARTICLE V TERMINATION 10 Section 5.1 Termination 10 i ARTICLE VI MISCELLANEOUS PROVISIONS 10 Section 6.1 Descriptive Headings 10 Section 6.2 Amendment Waiver and Modification 10 Section 6.3 Governing Law 10 Section 6.4 Counterparts: Effectiveness 11 Section 6.5 Severability: Validity 11 Section 6.6 Relationship to Plan 11 Section 6.7 Retention of Jurisdiction 11 Section 6.8 No Third Party Beneficiaries 12 ii LIQUIDATION MANAGER AGREEMENT This Liquidation Manager Agreement (this “Agreement”) is made thisth day of , 2012, by and among Franklin Credit Holding Corporation (the “Debtor”), and (the “Liquidation Manager,” and together with the Debtor, the “Parties”).Capitalized terms used herein and not otherwise defined shall have the meanings ascribed to them in the Prepackaged Plan of Reorganization of Franklin Credit Holding Corporation, dated May , 2012, (either in its present form or as it may be altered, amended, modified or supplemented from time to time the “Plan”). RECITALS WHEREAS, on May , 2012, the Debtor filed a voluntary petition for relief under chapter 11 of title 11 of the United States Code, §§ 101-1532 (as may be amended, the “Bankruptcy Code”), in the United States Bankruptcy Court for the District of New Jersey (the “Bankruptcy Court”); WHEREAS, on May , 2012, the Debtor filed the Plan with the Bankruptcy Court; WHEREAS, on July , 2012, the Bankruptcy Court entered an order confirming the Plan; WHEREAS, the Plan appoints the Liquidation Manager who shall, as of the Effective Date, have the powers and duties set forth in the Plan, this Agreement and orders of the Bankruptcy Court; and WHEREAS, the Parties acknowledge that the Liquidation Manager, as of the Effective Date, shall automatically succeed to the rights and obligations of the Debtor as set forth in the Plan and this Agreement; NOW, THEREFORE, in consideration of the foregoing and the covenants and agreements set forth herein, the Parties hereto agree as follows: ARTICLE I ACCEPTANCE OF POSITION; EFFECTIVE DATE Section 1.1Acceptance. (a) accepts employment as the Liquidation Manager and (b) agrees to observe and perform all duties and obligations imposed upon the Liquidation Manager under this Agreement, the Plan and orders of the Bankruptcy Court. Section 1.2Effective Date.This Agreement shall be effective as of the Effective Date of the Plan. ARTICLE II OBLIGATIONS OF THE LIQUIDATION MANAGER Section 2.1Compliance with the Plan.The Liquidation Manager agrees to carry out, observe and perform all duties and obligations imposed by the Plan, this Agreement, orders of the Bankruptcy Court and applicable law, including causing the payment of Distributions and other payments in accordance with the terms and conditions of the Plan, this Agreement and orders of the Bankruptcy Court.All Distributions and other payments that are made in accordance with the terms and conditions of the Plan, this Agreement and orders of the Bankruptcy Court are solely payable out of the Assets of the Debtor and the Estate.The Liquidation Manager shall have no personal liability for Distributions and other payments that are to be made under the Plan, this Agreement and orders of the Bankruptcy Court. Section 2.2Payment of Claims.The Liquidation Manager, solely in his capacity as the Liquidation Manager, agrees to cause the Debtor to pay from the Assets (a) all payments required under the Plan to be paid by the Debtor on the Effective Date, (b) the Liquidation Costs, and (c) all distributions payable under the Plan on account of Allowed Claims in accordance with Articles III and IV of the Plan. Section 2.3Objection to Claims.After the Effective Date, the Liquidation Manager on behalf of the Debtor and the Estate shall file all objections to Claims prior to the Claims Objection Deadline and the Administrative Claims Objection Deadline, as applicable. 2 Section 2.4Resolution of Disputed Claims.The Liquidation Manager shall be authorized to settle, compromise or otherwise resolve Disputed Claims pursuant to the terms of the Plan. Section 2.5Conversion of the Assets to Cash.Pursuant to section 1123(a)(5) of the Bankruptcy Code, the Liquidation Manager shall sell, abandon, or otherwise dispose of, and liquidate or otherwise convert to Cash, any non-Cash Assets expeditiously and in such manner as is believed to be in the best interests of the Estate. Section 2.6Liquidation Manager’s Transactions with Related Persons and Entities.Notwithstanding any other provisions of this Agreement, the Liquidation Manager shall not knowingly, directly or indirectly, sell or otherwise transfer all or any part of the Assets of the Estate to, or contract, with, (a) any relative, employee or agent (acting in their individual capacities) of the Liquidation Manager, or (b) any person or entity of which any relative, employee or agent of the Liquidation Manager is an affiliate by reason of being a trustee, director, officer, partner or direct or indirect beneficial owner of five percent (5%) or more of the outstanding capital stock, shares or other equity interests of such persons or entities unless, in each such case, after full disclosure of such interest or affiliation, such transaction is approved by the Bankruptcy Court and the Bankruptcy Court determines that such transaction is fair and reasonable and no less favorable than the terms available for a comparable transaction with unrelated persons or entities. Section 2.7Investments of Cash.The Liquidation Manager shall invest the Debtor’s Cash in FDIC insured checking accounts, saving deposit accounts or certificates of insurance.The interest or other income earned on the investment of Cash shall be used to make the Distributions and other payments required under the Plan and this Agreement. 3 Section 2.8Tax Requirements for Income Generated by Invested Cash.The Liquidation Manager shall pay, or cause to be paid, out of the Cash of the Debtor and the Estate, any tax imposed by any federal, state, or local taxing authority on the income generated by the investment of Cash. Section 2.9Use of Assets.All Cash or other property held or collected by the Liquidation Manager shall be used solely for the purposes contemplated by the Plan or this Agreement. Section 2.10Books, Records, and Tax Returns.After the Effective Date, the Liquidation Manager shall maintain books and records and prepare and file such tax forms and returns as are required to be filed by the Debtor under applicable law. Section 2.11Post-Confirmation Reports to be Filed by the Liquidation Manager and Fees to be Paid by the Liquidation Manager.After the Effective Date, the Liquidation Manager shall be responsible for the filing of all post-Confirmation Date reports required during such periods with the U.S. Trustee and payment from the Debtor and the Estate of all post-Confirmation Date fees charged or assessed against the Estate under section 1930 of Title 28 of the United States Code and section 3717 of Title 31 of the United States Code during such periods. Section 2.12Final Decree.It shall be the duty of the Liquidation Manager to seek and obtain a Final Decree from the Bankruptcy Court after the substantial consummation of the Plan. Section 2.13No Other Duties.Other than the duties and obligations of the Liquidation Manager specifically set forth in this Agreement, the orders of the Bankruptcy Court or under the Plan, the Liquidation Manager shall have no duties or obligations of any kind with respect to the Liquidation Manager’s employment or position as such. 4 ARTICLE III POWERS AND RIGHTS OF THE LIQUIDATION MANAGER Section 3.1Powers and Rights of the Liquidation Manager.As of the Effective Date, the Liquidation Manager shall have all of the powers and rights conferred upon the Liquidation Manager by the Plan, including but not limited to this section 5.9 of the Plan, and this Agreement. Section 3.2Powers and Rights of the Liquidation Manager to File Voluntary Bankruptcy Petitions.The Liquidation Manager shall have all of the powers and rights necessary to file voluntary petitions under any chapter of the Bankruptcy Code on behalf of the Debtor’s subsidiaries as he deems necessary or advisable. Section 3.3Insurance.The Liquidation Manager shall be authorized to obtain and pay for, out of the Cash of the Debtor and the Estate, all reasonable necessary insurance coverage for himself, his agents, representatives, employees, or other independent contractors, and the Debtor, including but not limited to coverage with respect to (i) any property that is or may in the future become the property of the Debtor or the Estate and (ii) the liabilities, duties, and obligations of the Liquidation Manager, and his agents, professionals, representatives, employees, or other independent contractors under this Agreement, in the form of an errors and omissions policy or otherwise, the latter of which insurance coverage may, at the sole option of the Liquidation Manager remain in effect for a reasonable period (not to exceed seven years) after the termination of this Agreement. ARTICLE IV THE LIQUIDATION MANAGER Section 4.1Compensation of the Liquidation Manager.The Liquidation Manager shall be compensated for services performed in connection with this Agreement and in carrying out the Plan at the rate of $per year. The Liquidation Manager shall maintain a descriptive log of each hour worked of each day for which compensation is sought.The Liquidation Manager shall be entitled to payment of his fees on the last day of each month until all Distributions have been made under the Plan and the wind-down of the Debtor and the Estate has been completed.The Liquidation Manager also shall be reimbursed by the Debtor for all reasonable out-of-pocket expenses that he incurs in connection with performing the duties provided hereunder and in carrying out the Plan. 5 Section 4.2Removal of the Liquidation Manager.Upon request of a party in interest, the Bankruptcy Court may remove the Liquidation Manager for cause.For purposes of this section, “cause” shall mean (i) an act of fraud, embezzlement or theft in connection with the Liquidation Manager’s duties or in the course of his engagement in such capacity, (ii) the intentional wrongful damage of property of the Debtor or the Estate, or (iii) gross neglect by the Liquidation Manager of his duties under this Agreement.Unless the Bankruptcy Court orders immediate removal for cause, the Liquidation Manager shall continue to serve until a successor Liquidation Manager is appointed, and such appointment becomes effective, in accordance with section 4.4 hereof. Section 4.3Resignation of the Liquidation Manager.The Liquidation Manager may resign at any time upon thirty (30) days’ prior written notice to the Bankruptcy Court.Such resignation, which shall be applicable by the Liquidation Manager in his capacity as such shall become effective upon the appointment and approval of the Bankruptcy Court of a successor Liquidation Manager in accordance with section 4.4 hereof. Section 4.4Appointment of Successor Liquidation Manager.In the event of a vacancy by reason of death, incapacity or immediate removal of the Liquidation Manager for cause or prospective vacancy by reason of resignation or removal, the Bankruptcy Court shall appoint a successor Liquidation Manager, which appointment shall be effective upon the approval of the Bankruptcy Court on not less than twenty (20) days’ written notice to parties who have filed a notice of appearance in the Bankruptcy Court during the Debtor’s Chapter 11 Case, pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure, unless the Bankruptcy Court authorizes otherwise.Every successor Liquidation Manager appointed hereunder shall execute, acknowledge, and file with the Bankruptcy Court an instrument accepting such appointment subject to the terms and provisions hereof.The successor Liquidation Manager without any further act, shall become vested with all the rights, powers, and duties of the Liquidation Manager; provided, however, that no Liquidation Manager shall be liable for the acts or omissions of any prior or later Liquidation Manager. 6 Section 4.5Continuity.Unless otherwise ordered by the Bankruptcy Court, the death, resignation, or removal of the Liquidation Manager for cause shall not operate to terminate any agency or employment created by this Agreement or invalidate any action theretofore taken by the Liquidation Manager.In the event of a resignation or removal of the Liquidation Manager for cause, such Liquidation Manager shall (a) execute and deliver by the effective date of his resignation or removal such documents, instruments, and other writings as may be required; and (b) assist and cooperate in effecting the assumption of the Liquidation Manager’s obligations and functions by the successor Liquidation Manager. Section 4.6Establishment of Post-Effective Date Reserves.On and after the Effective Date, the Liquidation Manager, in an exercise of his business judgment, shall establish and maintain the Post-Effective Date Reserves. Section 4.7Hiring of Professionals.On and after the Effective date, the Liquidation Manager, in an exercise of his business judgment, may retain, employee and pay professionals pursuant to section 5.9(e) of the Plan. 7 Section 4.8Reliance by the Liquidation Manager.The Liquidation Manager may rely, and shall be fully protected in acting or refraining from acting if the Liquidation Manager relies, upon any resolution, statement, certificate, instrument, opinion, report, notice, request, consent, order or other instrument or document that the Liquidation Manager reasonably believes to be genuine and to have been signed or presented by the party or parties properly authorized to do so or, in the case of cables, telecopies and telexes, to have been sent by the proper party or parties, and the Liquidation Manager may conclusively rely as to the truth of the statements and correctness of the opinions expressed therein.The Liquidation Manager may consult with counsel and other professionals with respect to matters in their respective areas of expertise, and any advice of counsel or other professionals shall be full and complete authorization and protection in respect of any action taken or not taken by the Liquidation Manager.The Liquidation Manager shall be entitled to rely upon the advice of such professionals in acting or failing to act, and shall not be liable for any act taken or not taken in reliance thereon.The Liquidation Manager shall have the right at any time to seek and rely upon instructions from the Bankruptcy Court concerning this Agreement, the Plan or any other document executed in connection therewith, and the Liquidation Manager shall be entitled to rely upon such instructions in acting or failing to act and shall not be liable for any act taken or not taken in reliance thereon. Section 4.9No Personal Liability of the Liquidation Manager.Persons and entities dealing with the Liquidation Manager shall look only to the Assets of the Debtor and the Estate to satisfy any liability incurred by the Liquidation Manager to such person or entity in carrying out the terms of this Agreement and the Plan.The Liquidation Manager shall have no personal obligation to satisfy any such liability, except to the extent such liability or obligation is determined by Final Order to have arisen as a result of gross negligence, willful misconduct, fraud or criminal conduct of the Liquidation Manager in which case the Assets of the Debtor and the Estate shall not be subject to such claims or liabilities. 8 Section 4.10Exculpation of the Liquidation Manager Exculpated Parties.From and after the Effective Date, the Liquidation Manager, the Liquidation Manager’s employees, independent contractors, professionals, agents and representatives (collectively, the “Liquidation Manager Exculpated Parties”) shall be, and hereby are, exculpated by all persons and entities including without limitation Holders of Claims, Interests or Options and other parties in interest, from any and all claims, causes of action and other assertions of liability arising out of the discharge of the powers and duties conferred upon the Liquidation Manager by this Agreement, the Plan or any Final Order entered pursuant to or in furtherance of the Plan or this Agreement, or applicable law or otherwise, except only for actions or omissions to act only to the extent determined by Final Order to be due to the respective Liquidation Manager Exculpated Parties’ gross negligence, willful conduct, fraud or criminal conduct after the Effective Date.No Holders of Claims, Interests or Options or any other party in interest will have or be permitted to pursue any claim or cause of action against the Liquidation Manager Exculpated Parties for making Distributions or for implementing the provisions of the Plan and this Agreement except in cases of gross negligence, willful misconduct, fraud or criminal conduct as determined by a Final Order.Any action taken or action omitted to be taken with the approval of the Bankruptcy Court shallconclusively be deemed not to constitute gross negligence, willful misconduct, fraud or criminal conduct. Section 4.11Reliance by Persons and Entities Dealing with the Liquidation Manager.In the absence of actual knowledge to the contrary, any person or entity dealing with the Debtor and the Estate shall be entitled to rely on the authority of the Liquidation Manager to act on behalf of the Debtor and the Estate, and shall have no obligation to inquire into the existence of such authority. 9 ARTICLE V TERMINATION Section 5.1Termination.As soon as practicable after the Liquidation Manager liquidates and distributes the Assets of theEstate pursuant to and in accordance with the Plan and has complied with and fulfilled the Liquidation Manager’s obligations under this Agreement and the Plan, the Liquidation Manager shall, at the expense of the Estate, (a) provide for the retention and storage of any books, records and files that are required to be retained under applicable law until such time as all such books, records and files are no longer required to be retained, and (b) file a certificate (the “Certificate”) informing the Bankruptcy Court of the location at which any such books, records and files are being stored.The Liquidation Manager’s obligations under this Agreement and the Plan shall terminate upon the filing of the Certificate in the Bankruptcy Court.Except as otherwise specifically provided herein, after the termination of this Agreement pursuant to section this Section 5.1, the Liquidation Manager shall have no further duties or obligations hereunder. ARTICLE VI MISCELLANEOUS PROVISIONS Section 6.1Descriptive Headings.The headings contained in this Agreement are for reference purposes only and shall not affect in any way the meaning or interpretation of this Agreement. Section 6.2Amendment Waiver and Modification.This Agreement may not be amended except by an instrument executed by the Liquidation Manager and approved by order of the Bankruptcy Court. Section 6.3 Governing Law.This Agreement shall be governed by and construed in accordance with the laws of the State of New Jersey without regard to the rules of conflict of laws of the State of New Jersey or any other jurisdiction. 10 Section 6.4Counterparts: Effectiveness.This Agreement may be executed in two or more counterparts, each of which shall be deemed to be an original but all of which shall constitute one and the same agreement. This Agreement shall become effective when each party hereto shall have received counterparts thereof signed by all the other parties hereto. Section 6.5Severability: Validity.If any provision of this Agreement or the application thereof to any Person, Entity or circumstance is held invalid or unenforceable, the remainder of this Agreement, and the application of such provision to other Persons, Entities or circumstances, shall not be affected thereby, and to such end, the provisions of the Agreement are agreed to be severable. Section 6.6Relationship to Plan.The principal purpose of this Agreement is to aid in the implementation of the Plan and, therefore, this Agreement incorporates by reference and is subject to the provisions of the Plan.To that end, the Liquidation Manager shall have full power and authority to take any action consistent with the purposes and provisions of the Plan.In the event that the provisions of this Agreement are found to be inconsistent with the provisions of the Plan, the provisions of the Plan shall control; provided, however, that provisions of this Agreement adopted by amendment and approved by the Bankruptcy Court following substantial consummation (as such term is used in section 1127(b) of the Bankruptcy Code) of the Plan shall control over provisions of the Plan. Section 6.7Retention of Jurisdiction.As provided in the Plan, the Bankruptcy Court shall retain jurisdiction over the Debtor and the Estate to the fullest extent permitted by law, including for the purposes of interpreting and implementing the provisions of this Agreement; provided, however, that the retention of jurisdiction shall not require the retention of, or payment of compensation to, professionals employed by the Liquidation Manager after the Effective Date of the Plan to be approved by the Bankruptcy Court. 11 Section 6.8No Third Party Beneficiaries.Except for the Holders of Allowed Claims, the Liquidation Manager and the Liquidation Manager Exculpated Parties nothing in this Agreement is intended to confer upon any Person or Entity any rights or remedies hereunder as third party beneficiaries or otherwise. IN WITNESS WHEREOF, the Parties have either executed and acknowledged this Agreement or caused it to be executed and acknowledged on their behalf by their duly authorized officers at of the date first above written. FRANKLIN CREDIT HOLDING CORPORATION By: Name: Title: LIQUIDATION MANAGER By: Name: 12
